Citation Nr: 0429603	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-26 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the RO, which denied 
service connection for an acquired psychiatric disorder and 
also denied an increased rating for his service-connected 
hearing loss disorder.  The veteran disagreed with both 
determinations in the January 2003 notice of disagreement 
(NOD); however, he specifically withdrew the issue of 
increased rating for his service-connected hearing loss 
disorder in a February 2003 VA Form 21-4138.  He requested, 
and was afforded, both a local hearing at the RO, in February 
2003, and a hearing before a member of the Board, in 
September 2004.  

The appeal is REMANDED via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's claim for service connection for an acquired 
psychiatric disability is based on the belief that he either 
incurred or aggravated an acquired psychiatric disability 
during his active military service.  He believes that because 
he was refused psychiatric treatment in service, he "self 
medicated" his symptoms with alcohol, in order to keep them 
under control.  But see Espiritu v. Derwinski, 2 Vet App 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.")  

The February 2003 hearing at the RO explored the matter of 
whether additional medical evidence was available to 
substantiate the veteran's claims, and whether there was any 
additional lay evidence, such as a statement from the 
veteran's sister, that could in any way corroborate the 
veteran's belief.  Costantino v. West, 12 Vet. App. 517 
(1999) (VA hearing officer has a regulatory duty under 
38 C.F.R. § 3.103(c)(2) to suggest the submission of evidence 
which the claimant may have overlooked and which may be to 
his advantage).  It appeared, at that time, that there was no 
such available evidence.

At the recent September 2004 hearing, however, the veteran 
testified, for the first time, that one of his physicians 
had, in fact, either provided or suggested a medical nexus 
between the veteran's disorder and service.  The veteran also 
testified to a new source of private medical records, 
previously unsought.  

Also, when reviewing the instant claim, the Board notes that 
the veteran, and his representative, have, at times, stated 
that "no records are available," for private medical 
records that were later obtained by VA.  Therefore, it now 
appears that some additional inquiries must be made.  

First, a letter should be sent to the veteran asking him to 
provide a valid mailing address for the records custodian for 
each record described below.  Second, the RO should attempt 
to obtain these records.  See 38 C.F.R. § 3.159(c).  Third, 
although the veteran testified that he spoke with someone on 
the phone about inpatient treatment records, and the employee 
reportedly told him they "did not think" that records of 
that age would be available, record review discloses that the 
veteran reported being treated at a VA medical center (VAMC) 
twice from 1975 to 1976.  This facility should be asked to 
recall its retired records for the veteran for those years, 
as that is close to the specific time frame at issue in this 
case.  

Last, although the veteran was adamant that he could not 
obtain a lay statement from the person who took him to Fort 
Hamilton while he was AWOL for a week in February 1969, the 
veteran's personnel records from this period should be 
sought, as he reportedly saw a chaplain there, and there was 
communication between that post and the veteran's assigned 
post.  It would also be helpful for the Board to have the 
veteran's entire 201 file, in this respect, since he was 
discharged after January 1, 1960, and his records likely 
survived the 1973 fire at the NPRC.  It does not appear that 
these records have been sought previously.  


Thus, the case is REMANDED for the following action:  

1.  Request the veteran's service 
personnel record (Army "201 file") from 
NPRC.

2.  Ask VAMC West Haven to recall their 
retired records pertaining to the 
veteran's treatment for alcohol from 1975 
to 1976.  If the records have been 
destroyed, tell the VAMC that the Board 
requires a "negative reply."                     

3.  Ask the veteran for the names and 
mailing addresses (including ZIP Codes) 
for the facility (abbreviated as) "[redacted]
[redacted]," and for the private facility 
located at "Columbia."  Inform the 
veteran that VA cannot obtain his records 
without an authorization that contains a 
valid mailing address.  

4.  Obtain current treatment records from 
VAMC West Haven from January 29, 2001 to 
the present.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



